Citation Nr: 1700947	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  10-42 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for migraines, to include as secondary to service-connected degenerative arthritis of the lumbosacral spine.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the lumbosacral spine.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty with the United States Navy from December 1972 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) at the Togus VA Medical Center in Augusta, Maine.  Jurisdiction lies with the RO in Indianapolis, Indiana, where the Veteran resides.

The Veteran testified at a hearing before a local hearing officer at the RO in April 2011.  A transcript of the hearing is of record.  

This matter was previously before the Board in April 2014 at which time the issues were remanded for further development  

For reasons which will be discussed in greater detail below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the April 2014 remand, the Board requested that the Veteran be scheduled for an appropriate VA neurological examination, with the examiner identifying all current disorders or conditions manifested by recurrent or chronic headaches, to include migraines, tension, and muscular.  The examiner was to opine as to whether it was at least as likely as not (50 percent probability or greater) that any currently diagnosed headache disorder was caused or aggravated by a) military service or b) the Veteran's service-connected degenerative arthritis of the lumbosacral spine. 

In conjunction with the remand, the Veteran was afforded the requested examination in June 2014.  The examiner diagnosed the Veteran as having migraine headaches, including migraine variants.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  As rationale for the opinion, the examiner indicated that most neurological deficits and problems from lower back or lumbar were to nerves involved at the lumbar level or lower.  He stated that no studies showed a direct link from lumbar to migraines.  He observed that the Veteran currently had no neurologic deficits, or radiculopathies and that the Veteran's neurological examination and cranial nerves were intact.  The examiner indicated that millions of people suffered from migraines and continued to manage occupations.  He noted that military service in itself would not be a factor and that currently a nexus could not be established. 

The Board notes that while the examiner answered the question of direct causation, he did not specifically address the question of whether the Veteran's service-connected degenerative arthritis of the lumbosacral spine caused or aggravated the Veteran's current headache disorder.  Moreover, while the rationale section indicated that no studies showed a direct link from lumbar to migraines, there was no indication as to whether the Veteran's service-connected lumbar spine disorder aggravated his headache condition.  As such, additional development is required.  

As it relates to the claim for an increased evaluation for his service-connected low back disorder, the Veteran was last provided a VA examination in June 2014.  Subsequent to the June 2014 VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

With regard to the issue of entitlement to a TDIU, a decision on the service connection claim for headaches being remanded herein may affect the claim for a TDIU.  Any grant of a pending service connection claim could significantly change the adjudication of the TDIU issue because such a grant could increase the Veteran's overall combined disability percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  The Board further notes that the additional development necessitated with regard to the claim for an increased evaluation for degenerative arthritis of the lumbar spine may also have an impact on the Veteran's TDIU claim.  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

As it relates to the claim of a TDIU, the Board notes that in the prior remand, it was observed that the Veteran's December 2008 Application for Increased Compensation Based on Unemployability (VA 21-8940) reflected that he worked at a McDonald's from April 2000 to March 2003, Northwest Production from June 2003 to September 2003, and last worked at a Steak 'n Shake from October 2003 to December 2003.  The Board noted that although requested, no completed Request for Employment Information Forms (VA Form 21-4192) had been received from these employers.  The Board indicated that since this case was being returned, the AOJ should again attempt to have those employers complete a VA Form 21-4192.  The Board requested that the RO send another VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, to the Veteran's former employers, McDonald's, Northwest Production, and Steak 'n Shake.  It indicated that any response received should be associated with the claims folder.  

In a May 2014 VA memorandum, the Board's request was noted; however, the memorandum indicated that according to the M-21-1MR IV.ii.2.F.25.e "Do not send VA Form 21-4192 to the Veteran's last employer if it has been more than five years since the Veteran last worked."  It was noted that the Veteran worked at a McDonald's from April 2000 to March 2003, Northwest Production from June 2003 to September 2003, and last worked at a Steak n Shake from October 2003 to December 2003, and that all of these dates exceeded the 5 year mark.  Then, in June 2014, the AMC sent the Veteran a letter requesting that he provide the names and addresses of the above noted employers on a VA Form 21-4192 so that an attempt could be made to obtain these records.  The Veteran provided the requested forms in July 2014.  However, no further attempts were made to obtain these records.  

While the VA M21-1 is meant to provide development guidelines, these guidelines are not binding.  Moreover, in the prior remand, the Board specifically requested that attempts be made to obtain these records.  Furthermore, subsequent to the issuance of the VA memorandum, the Veteran was requested to provide information to obtain these records, which he promptly provided.  As this matter must be remanded for additional development, an additional attempt should be made to obtain these employment records.  

In addition, the Court has held that, in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As such, a medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  If necessary due to the passage of time, request that the Veteran execute another VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, for his former employers, McDonald's, Northwest Production, and Steak 'n Shake.  Thereafter, obtain these records from the identified employers.  Any response received should be associated with the record.  

2.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

3.  If available, return the record to the examiner who performed the June 2014 VA examination.  Following a review of the record, the examiner is requested to provide the following opinions:  

(a) Is it as likely as not (50 percent probability or greater) that any current headache disorder is caused by any service-connected lumbar spine disorder?

(b) If not, is it at least as likely as not (50 percent probability or greater) that any current headache disorder is aggravated (permanently worsened) by his service-connected lumbar spine disorder?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

Complete detailed rationale is requested for any opinion that is rendered.

4.  The Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his low back disability.  The entire record must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the entire record was reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's low back disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankyloses of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected low back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment as a result of his back disability, and, if so, describe the current severity of any such neurological manifestations.  The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5. Thereafter, schedule the Veteran for a VA examination to obtain evidence as to the functional effects of service-connected disabilities on his ability to obtain or maintain substantially gainful employment in light of his work history and level of education.

6.  If deemed appropriate, refer the Veteran's claim for consideration of entitlement to the either the Under Secretary for Benefits, or the Director of Compensation and Pension Service for consideration of entitlement to TDIU under the provisions of 38 C.F.R. § 4.16(b).

7.  Review the claims file.  If any development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

